Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce George on February 17, 2021.
Claims
The claim set filed February 11, 2021 has been amended as follows:

1. (Currently Amended) Swimming goggles (10) comprising: 
two lenses (11); 
a pair of rigid support frames (13) for supporting the lenses (11), said pair of rigid support frames (13) being separate and independent from the lenses (11), with each being formed by a ring of polypropylene elastomeric material congruent with a perimeter of the respective lens[[es]] (11) for resting of the perimeter of the respective lens (11), said pair of rigid support frames (13) having a rigidity configured to ensure the shape of the perimeter of the lenses (11) and to support end buckles for connection between said goggles (10) and a support strap of said goggles (10); 

a soft second element (12), separate and independent from the first element (15) and from said pair of rigid support frames (13), said soft second element (12) comprising a pair of annular portions (16) for resting against eye-sockets of the user and a second connecting bridge (24) between and connecting said pair of annular portions (16), said pair of annular portions (16) projecting posteriorly from the pair of support frames (13); 
wherein said pair of support frames (13) are fastened to said second connecting bridge (24) between said pair of annular portions (16) of the soft second element (12); 
wherein said first element (15) is entirely located anteriorly, at every location along an entire length of said first element (15), of said two lenses (11), of said pair of support frames (13), and of said soft second element (12); 
wherein said first connecting bridge (14) is engaged directly to the second connecting bridge (24) between said pair of rigid support frames (13); and 
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose goggles having a pair of support frames independent and distinct from and congruent with the perimeter of each lens, a first element with a first connecting bridge and annular parts entirely anterior of, congruent with, and having a lower rigidity than the pair of frames, and a second element with a second bridge and annular portions projecting posterior of the frames, and where the first and second connecting bridges are directly engaged between the support frames. The closest prior art is Kawashima (US 2005/0120468).  Kawashima does not teach the support frames being independent and distinct from the lenses and the first element being entirely anterior of the support frames and no prior art has been identified where the first element is entirely anterior of the support frames. Modifying Kawashima to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732